Citation Nr: 1201905	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was most previously before the Board in January 2011 when it was remanded for additional development of the evidence.  The case has been returned to the Board for appellate consideration.  As noted in the January 2011 Board remand, in February 2010 the United States Court of Appeals for Veterans Claims (Court) vacated an April 2009 decision of the Board that had denied the issue on appeal.


FINDING OF FACT

An acquired psychiatric disorder, including bipolar disorder, was not shown in service or within a year of discharge from service, and neither competent medical evidence nor competent and credible lay evidence establishes a nexus or link between an acquired psychiatric disorder and the Veteran's active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in December 2004, May 2005, March 2006, and March 2011 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the March 2006 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As complete VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disability on appeal and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim as the evidence of record contains sufficient competent medical evidence to decide the claim.  In this regard, the Board notes a VA physician has essentially indicated that steroids and amphetamines can trigger bipolar disorder when given to individuals with a premorbid predisposition to the disease.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its January 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that additional VA records have been associated with the claims file.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a psychosis may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, and, specifically, for a bipolar disorder.  In pertinent part, it is contended that the Veteran's current bipolar disorder is the result of the ingestion of large quantities of steroids and/or stimulants in the course of his performance on an Army weightlifting team in service.  The Veteran asserts that coaches provided the weightlifters with steroids and amphetamines to improve performance in weightlifting competitions, for which he traveled extensively.

The Veteran's personnel records do not reveal any travel for or participation in Army weightlifting competitions.  A February 1974 service treatment record does note that the Veteran incurred a knee injury while lifting weights.  The remaining service treatment records and service personnel records do not demonstrate that the Veteran participated in weightlifting for the Army.

The Veteran's service treatment records do not reflect any complaints or diagnoses of psychiatric disability.  The Veteran's June 1976 service separation examination reveals that his psychiatric system was clinically evaluated as normal, and the Veteran specifically denied that he had any depression, excessive worry, or nervous trouble on the corresponding report of medical history.

The Veteran's personnel records also do not contain any information or indication that the Veteran had any psychiatric problems during service.  The Board observes that the Veteran attained the rank of sergeant (E-5) in just approximately three years of service.  An October 1975 letter of congratulations from a colonel stated, "[i]t gives me a great deal of pleasure to have an enlisted man of your caliber on my staff.  Congratulations on a job well done . . . ."

The Veteran has submitted two undated photographs.  The pictures show an individual lifting a weight with others nearby and a table with trophies on it. The Veteran has submitted these pictures in support of his claim that he was involved in weightlifting competitions in service.  Although the photographs depict what appears to be a weightlifting competition, there is no accompanying description of the circumstances surrounding the Veteran's participation in the event or when this event occurred.  In light of the fact that there is little to no pertinent identifying information provided by this photograph, the Board finds that it has no probative value with respect to the Veteran's claim that he participated in weightlifting competitions in service.  

Private medical records from Springwood Psychiatric Hospital (Springwood) from April and November 1989, and records from Fairfax Hospital (Fairfax) from April 1991, February and November 1992, and January 1993 are associated with the claims file.  The April 1989 report from Springwood, which includes the initial bipolar disorder diagnosis, included a statement by the examiner addressing the Veteran's steroid use: "I asked him specifically about whether he has used steroids, and he denied any use of steroids in the past five to six years."  The April 1989 Springwood report also documented the Veteran's statement that he had no formal psychiatric history.  A November 1989 report from Springwood noted that the Veteran was a "self-employed owner of a fitness and exercise center."  The business was, according to the report, "deteriorating".  The April 1991 Fairfax report indicated, based on the Veteran's self-reported history, that he "has a history of multiple drug abuse as well as possible steroid abuse".

The Veteran was examined by VA in July 1993 in conjunction with his April 1993 claim for service connection.  During the examination, the Veteran related his military history, during which he stated he was "shuffled from Fort Dix, New Jersey to Fort Gordon, Georgia and back to Fort Carson and Fort McNair at Washington, D.C. where he was assigned as military police at Air Force stations."  He told the examiner that his stay in the military was "uneventful".  The Veteran did not describe any psychiatric problems during service and did not indicate that he had used steroids or amphetamines during service.  It was noted that nine years after leaving the military, the Veteran quit his job as a police officer and opened a health club.

A November 2004 letter from (VA) Dr. R.R. indicates that the Veteran informed Dr. R.R. that he attempted suicide while stationed in Fort Carson, Colorado, but that he did not go to a hospital because the "Company Commander Captain C., handled it and kept it all internal."  The Veteran had informed Dr. R.R. that he was administered steroids and the amphetamine "Go" as part of his participation in the "Army's Power Lifting Team."  He alleged the drugs were given to him by a Captain and an E-7, and that he was under the influence of these drugs when he attempted suicide.  The Veteran further related that he continued to use amphetamines and steroids after leaving military service.  It was stated that if what the Veteran was telling him was true, it was more likely than not that the present bipolar disorder was connected to events during his military experience.

In an October 2005 letter to VA, Dr. R.R. stated that the Veteran claimed that his illness and erratic behavior began to manifest itself at the end of his Army career.

In a January 2006 statement, the Veteran stated that he first became manic in 1974, while in the Army, stationed at Fort Carson, Colorado.  He said that the illness was brought out by the military's use of the biamphetamine "go".  The drug was used "in field operations."  He explained that after he was transferred to Washington, D.C., he joined the U.S. Army Powerlifting Team, during which time he used "massive amounts of anabolic steroids" given to him by officers.

A March 2006 letter from Dr. R.R. indicates that the Veteran again informed Dr. R.R. that he was on the power lifting team during service and was expected to take steroids and amphetamines (given to him by his coaches) for "the good of the team."  DR. R.R. stated that the steroids and amphetamines "prescribed" by his coaches on the Power Lifting Team likely "either precipated or exacerbated [the Veteran's] bipolar disorder" which had continued to the present.

In his May 2006 Substantive Appeal, the Veteran said that he took "massive amounts" of steroids and biamphetamines while in the military, and that the substances were given to him by coaches on the Army Powerlifting Team.

The Veteran's brother, R.E., submitted a letter on behalf of the Veteran in May 2006.  R.E. stated that, during the Veteran's military service, which R.E. indicated was between 1975 and 1977, he personally witnessed the Veteran use anabolic steroids and amphetamines during service.  He said the Veteran "was an avid power lifter with the Army and competed in contests [a]ll over the region."  R.E. related that the Veteran punched him in the face without provocation during the time period when he was on steroids and amphetamines.

A June 2006 letter from M.D., who stated that he was stationed with the Veteran in 1976, alleged that M.D. and the Veteran competed with the interservice powerlifting team.  He stated that "[d]uring 1976 when our relationship was at its best [the Veteran] was receiving [i]njections of the steroid Testosterone cyp. [i]n the amounts of 2cc three times a week [u]sually Mon[day]-Wed[nesday]-Sat[urday] training days."  M.D. went on to state that he also saw the Veteran take oral steroids including "Anadrol 50, dianabol, and sometimes Anavar."  He stated that "[a]mphetamines [w]ere given and taken for training and for competitions to enhance performance."  M.D. described the Veteran's behavior when he was on drugs as "aggressive and marked [b]y fits and rages".  The Veteran was always "thinking big", and that his thinking was "grandiose".

VA received a letter in June 2006 from B.E., who stated she knew the Veteran socially while he was in the Army. B.E. stated that she saw the Veteran take injections; he explained to her "that they were only steroids to help him with his weightlifting career while he was in the Army."  B.E. stated that the Veteran's personality changed, and "[h]e became aggressive, violent, short-tempered, [and], on several occasions extremely paranoid."

In December 2006, VA received a note from Dr. R.R. who stated that the Veteran's "psychiatric condition can be traced back to his military service (heard voices for first time in Army under influence of stimulants there taken as part of his duties)." Dr. R.R. further indicated that the Veteran was told to take the stimulants as part of his participation with the Army Power Lifting Team.

A June 2007 statement by the Veteran indicated his opinion that the evidence of record demonstrated clearly that his bipolar disorder began during service, caused by his use of anabolic steroids and amphetamines during the years 1975-1977.

VA received a June 2007 letter from T.T., who worked out and competed with the Veteran when the Veteran was in service, between the years 1975-1977.  T.T. indicated that he learned the Veteran was taking steroids and amphetamines, and at times saw the Veteran take steroid injections and pills.  T.T. saw the Veteran act strangely; the Veteran would throw weights around the weight room, go into fits of rage, and punch lockers until his knuckles were bloodied.

A June 2007 letter from Dr. R.R. noted the Veteran's report of receiving steroids and amphetamines from his Army coaches in Europe.  Dr. R.R. noted that steroids and amphetamines can trigger bipolar disorder when given to individuals with a premorbid predisposition to the disease.

At an April 2008 VA (QTC) examination the Veteran indicated that he had no disciplinary infractions or adjustment problems during service, but did state that he had been placed on steroids during service while competing as a weight lifter.  The diagnoses included bipolar disorder II with psychotic episodes.

In a May 2009 statement the Veteran again stated that he had taken steroids given by his coaches during service while competing for the Army.

VA medical records dated from April 2008 to March 2011 reflect ongoing treatment for psychiatric disability including bipolar disorder.  Recent VA records clearly establish that the Veteran has a current diagnosis of bipolar disorder.  Further, a VA examiner has essentially indicated that if the Veteran's assertions concerning steroids and amphetamines use during service were true, it was likely that the Veteran's bipolar disorder was connected to events during his military experience.

While the Veteran has submitted evidence supporting his claim that he used steroids while in service, the Board does not, however, find this evidence credible.  It appears that the Veteran did not claim to have used steroids during service until 2004.  Significantly, the Veteran did not assert the use of steroids in service during his initial claim for service connection and did not claim to have used steroids during his July 1993 VA examination.  Moreover, the Veteran denied illicit drug use during August 2000 and December 2000 visits to the VAMC.

The Board also finds the Veteran's claim to have been on an official Army weightlifting team to be unsupported by the record.  Despite the Veteran's claim of extensive travel in connection with participation on the Army's weight lifting team, there is simply no indication in the Veteran's service medical or personnel records that he was on a weightlifting team while in the Army.  Although the February 1974 service treatment record noted that he had injured himself while lifting weights, the Board does not consider the mere mention of weightlifting to be sufficient to suggest that the Veteran was involved in an official Army team.  The Veteran's service personnel records do not reflect any travel for participation with a weightlifting team.  While the June 2007 letter from Dr. R.R. indicates that the Veteran told Dr. R.R. that he had even travelled to Europe and been given steroids by his coaches there, the records do not indicate that he ever went overseas for any reason during his time in the military.  The lack of any evidence in official military documents to support the Veteran's claims of participation and travel with an Army weightlifting team directly undermines his assertions to the contrary.

Four different individuals (R.E., T.T., M.D., and B.E.) have stated that they personally witnessed the Veteran use steroids in the military.  The Board will address each of the statements individually.  In doing so, the Board notes that lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds M.D.'s statement to be unusually specific in relating events that occurred more than 30 years previously.  M.D. stated that "[d]uring 1976 when our relationship was at its best [the Veteran] was receiving [i]njections of the steroid Testosterone cyp. [i]n the amounts of 2cc three times a week [u]sually Mon[day]-Wed[nesday]-Sat[urday] training days."  M.D. said that he also saw the Veteran take oral steroids including "Anadrol 50, dianabol, and sometimes Anavar."  M.D. did not say that he took steroids with the Veteran.  The Board finds that M.D.'s inordinate specificity concerning the types and amounts of steroids the Veteran took in the mid-1970s lacks credibility.  Moreover, the fact that there is no evidence in the service records to support his assertions regarding the Veteran's participation on a weightlifting team further renders the statement not credible.  Further, there is no indication that M.D. is competent to provide information concerning the types and administration procedures concerning the drugs allegedly taken by the Veteran during service.

In the same manner, the statements from R.E. and T.T contain no indication that either author is a medical expert or has competency to provide information concerning the types and administration procedures concerning the drugs allegedly taken by the Veteran during service.  In addition, both R.E. and T.T. discuss the Veteran's alleged participation on the Army powerlifting team, a fact not supported by the record.  The Board further notes that while T.T. indicated that he had lifted weights with the Veteran in Wilmington, Delaware, the Board notes that the Veteran's service personnel records do not indicate that the Veteran was ever stationed in Wilmington, Delaware during service.

While the statement of B.E indicates that she saw the Veteran give himself injections in the mid-1970, she indicates that the Veteran told her that the injections were steroids.  There is no indication that B.E. has personal knowledge or the competency to state that the substances in question were in fact steroids.

In sum, the Board finds that the statements from R.E., T.T., M.D., and B.E. are either not credible or are authored by individuals who are not competent to make the medical conclusions that they made in their various statements.

The Veteran's statements that his erratic, manic depressive behavior began during service is not reflected in his service treatment records, and is not otherwise supported in the evidence.  The Veteran's claim that he attempted suicide while in service is not supported by the record.  In this regard, the Board notes that the Veteran specifically denied that he had or had had any depression, excessive worry, or nervous trouble at the time of his service separation.  The Board observes that contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Further, in 1989 the Veteran informed the private examiners that he had been doing well until his business began to deteriorate, and did not mention any difficulties while in the military.  Also, the Veteran told the 1993 VA examiner that his time in the military was "uneventful".  In short, a psychiatric disorder was not shown in service or within a year thereafter (it appears that the Veteran was not diagnosed with bipolar disorder until more than a decade following service).

The Board finds that Dr. R.R's medical opinions are based solely on the Veteran's reported history.  Thus, while the Board does not dispute R.R's conclusion that steroids could cause or exacerbate a predisposed individual to have bipolar disorder, without the fact of drug use during service established, it does not constitute persuasive evidence to support the claim, as a finding of fact (i.e, in this case, the Veteran's usage of steroids during service) is to be made by the adjudicator and not by the medical examiner.  Sizemore v. Principi, 18 Vet. App. 264, 275 (2004).  Accordingly, while the Board does not dispute Dr. R. R's opinion in so far as it links the Veteran's steroids use to his bipolar disorder, the Board does reject a conclusion relating the Veteran's bipolar disorder to steroid use during service.  The Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).  As the Board does not find the Veteran's statements credible, Dr. R.R.'s statements based on the Veteran's history is similarly not sufficient to establish service connection in this case.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, claimed as bipolar disorder, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


